NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued August 4, 2020
                                Decided August 31, 2020

                                         Before

                            DANIEL A. MANION, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

No. 19-3031

BARBARA JONES,                                  Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of
                                                Indiana, Indianapolis Division.

      v.                                        No. 1:18-cv-03383-MJD-TWP

ANDREW M. SAUL,                                 Mark J. Dinsmore,
Commissioner of Social Security                 Magistrate Judge.
    Defendant-Appellee.

                                       ORDER
       Barbara Jones, a 60-year-old woman who suffers primarily from pain in her right
knee and shoulder, challenges the denial of her application for Social Security disability
insurance benefits. In concluding that Jones could perform past relevant work, the
administrative law judge rejected the opinions of her own agency’s physicians, who
concluded that Jones’s limitations were potentially disabling. Because the ALJ
impermissibly relied on her own judgment to reject those uncontradicted medical
opinions, and because substantial evidence does not support the denial of benefits, we
vacate the judgment and remand the case for further proceedings.
No. 19-3031                                                                                        Page 2

                                                     I
       Jones alleged disability based principally on a right rotator-cuff tear with chronic
shoulder-and-arm pain, right-knee degenerative-joint disease, arthritis, asthma, and
chronic obstructive pulmonary disease (COPD). Before applying for Social Security
benefits, she had worked as a bus driver, a gate guard, a meat wrapper, and most
recently as a short-order cook at a fast-food restaurant. Her alleged period of disability
lasted slightly more than a year—from June 14, 2013, to June 30, 2014, her date last
insured (i.e., the last day for which she had acquired sufficient coverage during her
work history to remain eligible for benefits). 1 See 20 C.F.R. § 404.130; 42 U.S.C. §§ 413,
423 (providing that coverage for disability insurance benefits depends on length of
claimant’s qualifying work history). The record of Jones’s impairments, however, is not
limited to evidence within the disability period. See 20 C.F.R. § 416.945(a)(1) (agency
considers all relevant evidence); Pepper v. Colvin, 712 F.3d 351, 364 (7th Cir. 2013).
    A.      Evidence Preceding Disability-Onset Period
       In March 2013, Jones began seeing Dr. Christopher Bales, a surgeon and
orthopedic specialist, for pain and locking in her right knee. An MRI of the knee
revealed a tear in the medial meniscus, fluid and debris in the joint, and a “large”
Baker’s cyst (a fluid-filled sac behind the knee). Dr. Bales diagnosed degenerative-joint
disease and soon thereafter performed arthroscopic surgery on her right knee, repairing
cartilage and partially removing the medial meniscus. She then underwent physical
therapy, regaining partial functioning in her knee. One month after the surgery, Dr.
Bales “emphasized” that Jones would continue to experience symptoms of arthritis.
       Around the same time, Dr. Bales also performed arthroscopic surgery on Jones’s
right shoulder. The procedure uncovered a “complete tear of the rotator cuff tendon,”
which he repaired. The doctor also performed a “subacromial decompression.” 2




1 According to the Commissioner, Jones was recently found to have been disabled since April 2017. The
source of that determination—a ruling by an ALJ on Jones’s application for supplemental security
income—does not appear in the record.
2  A subacromial decompression is used to treat shoulder-impingement syndrome. Arthroscopic Shoulder
Decompression, CLEVELAND CLINIC, https://my.clevelandclinic.org/health/treatments/16757-arthroscopic-
shoulder-decompression (last visited July 22, 2020). Impingement is when a bone in the shoulder rubs
against a tendon, causing pain and inflammation; it often results from repetitive shoulder activities like
lifting and reaching. Shoulder Impingement Syndrome, WEBMD (June 20, 2019),
https://www.webmd.com/arthritis/impingement-syndrome.
No. 19-3031                                                                                           Page 3

      B.      Evidence from Disability Period: June 14, 2013, to June 30, 2014
        After her shoulder surgery, Jones attended physical therapy for several months.
At an appointment in early September, she denied experiencing pain in her right
shoulder but said that she had “trouble lifting a gallon of milk.” A few weeks later,
when she was discharged from physical therapy for missing sessions, she had yet to
regain “functional use” of her right shoulder. Dr. Bales saw her for a follow-up in
November and noted that she was “doing well” with “minimal complaints” (for
example, she mentioned “a little aching soreness” from cold weather), and that she had
full range of motion in her right shoulder, as well as full rotator-cuff strength without
pain.
      During this time, Jones also sought medical care for her respiratory conditions. In
January 2014, she went to an emergency room complaining of weekly episodes of
shortness of breath. The ER doctor attributed this to her asthma, exacerbation of her
COPD, and laryngitis. In April, she was prescribed medication and an inhaler for her
asthma.
      C.      Evidence Post-dating Disability Period
       In July 2014, Jones underwent x-rays of her lumbosacral spine because of her
“clinical history” of “back pain.” A doctor diagnosed arthritis in her lower spine and
advised her to take over-the-counter medication twice daily to relieve her pain.
       Three months later she returned to the emergency room for pain that had flared
up in her shoulder. She said that she recently had reinjured her shoulder at her job as a
short-order cook when she tried to move a heavy table. An MRI revealed a “full-
thickness tear of the supraspinatus tendon,” mild infraspinatus tendinopathy, 3
moderate joint degeneration, and mild thickening of the coracoacromial ligament,
potentially causing impingement. After the MRI, Dr. Bales performed an “arthroscopy
with revision rotator cuff repair” on her right shoulder.
        By late December, Dr. Bales had imposed a “work restriction limiting lifting and
overhead work using [Jones’s] right arm.” The next month, he restricted her to “no
lifting over 5 pounds and no repetitive work with that arm” to protect it after the
surgery. Two months later, he diagnosed her with shoulder bursitis. 4


3Infraspinatus tendinopathy is inflammation or small tears in a muscle of the rotator cuff; causes include
overuse, shoulder trauma, arthritis, and age. What Causes Infraspinatus Pain and How Can I Treat It?,
HEALTHLINE (Jan. 15, 2020), https://www.healthline.com/health/infraspinatus-pain.
4   Bursitis is inflammation or irritation of bursa sacs, which ease friction between bone and muscle; it is
No. 19-3031                                                                                   Page 4

       In May 2015, after Jones began to experience what Dr. Bales reported as
“worsening symptoms” associated with heavy lifting at work, he recommended that
she return to “sit-down work to allow her shoulder to rest.” Dr. Bales later authorized a
“functional capacity evaluation to assess for permanent restrictions,” the results of
which led him to place permanent restrictions on her for “repetitive right arm
movement, no lifting over 10 pounds[,] and limiting lifting away from the body greater
than 10 pounds.”
       In connection with Jones’s application for disability insurance benefits, a state-
agency physician, Fernando Montoya, reviewed her medical records and concluded
that the objective medical evidence “alone” substantiated her statements about the
intensity, persistence, and functionally limiting effects of her impairments. Citing
Jones’s history of recurrent rotator-cuff injuries, the doctor opined that she could
occasionally lift or carry 20 pounds, frequently lift or carry 10 pounds, and with her
right arm only occasionally push, pull, or reach in any direction. After Jones’s
application was initially denied, another agency physician, B. Whitley, reviewed her
medical records and agreed with the first physician’s assessments. The agency again
denied her application, and she requested a hearing before an ALJ.
                                                  II
        At a video hearing before an ALJ in late 2017, Jones testified about her ability to
perform her last full-time job—a three-month stint in 2014 as a short-order cook. She
recalled at that time being “able to lift at least 35/40 pounds” as required to do her job.
Her “laid back” employer accommodated her, however, by allowing unscheduled
breaks for her arthritic back pain—a practice that no “competitive” employer would
permit. (Outside of work, she said, her back pain hindered her ability to do housework
and shop for groceries.) Jones testified that despite her pain, she “had to have a job,” so
she “just pushed through it.” But she had to stop working in September 2014, when she
reinjured her right shoulder and Dr. Bales placed permanent restrictions on her physical
abilities.
        A vocational expert testified next about the availability of work for a person with
Jones’s limitations. If this person could “lift and carry 50 pounds occasionally, 25
pounds frequently,” and “push and pull to the same extent,” then she could perform
Jones’s past work. That past work could not be done, however, if the person could only
“lift and carry 20 pounds occasionally, 10 pounds frequently,” push and pull to the


usually caused overuse of a joint. Bursitis, WEBMD (Dec. 11, 2019), https://www.webmd.com/pain-
management/arthritis-bursitis?print=true.
No. 19-3031                                                                                    Page 5

same extent “except for the right upper extremity,” and “occasionally reach with the
right arm in front, laterally and overhead.” But even with these restrictions, the VE
added, this individual could perform some jobs in the national economy: 50,000
“furniture rental clerk” jobs and 4,800 “usher” jobs. Jones objected that there was no
foundation for the VE’s testimony about the existence of these jobs during the relevant
period.
        Applying the agency’s standard five-step analysis, see 20 C.F.R. § 404.1520(a), the
ALJ concluded that Jones was not disabled. At step one, the ALJ found that Jones had
not engaged in substantial gainful activity during the disability period. At step two, the
ALJ determined that her asthma, COPD, right-knee degenerative-joint disease, and
right rotator-cuff tears qualified as severe impairments. At step three, the ALJ ruled that
Jones did not meet the criteria for a listed disability. See 20 C.F.R. § 404.1525. At step
four, the ALJ found that Jones had the residual functional capacity (RFC) to perform
past work and therefore was not disabled. Because of this finding, the ALJ did not
proceed to step five to determine if other work would be available, see 20 C.F.R.
§ 404.1520(a)(4)(iv), and overruled Jones’s evidentiary objection at the hearing as
immaterial.
       The key determination in the ALJ’s decision was her RFC assessment: that Jones
could perform medium work 5 without any further restrictions on her ability to lift,
carry, push, pull, or reach. In making that assessment, the ALJ rejected the opinions of
the only three doctors whose reports appear in the record (treating physician Bales and
the agency’s two consulting physicians, Montoya and Whitley), who all concurred with
the more restrictive set of limitations that the VE testified would preclude Jones’s past
work. Regarding the agency’s physicians, the ALJ gave their opinions only “slight
weight” because they had not examined Jones and because they relied on records
“concerning the period after the claimant’s date last insured,” including her back x-rays
and “recurrent” history of shoulder injuries. As for Dr. Bales, his opinion warranted
only “limited weight” because he evaluated Jones after the disability period and
provided mostly “short-term precautions.” The ALJ deemed all three assessments
“overly restrictive” on grounds that Jones had experienced improvement after her 2013
knee and shoulder surgeries.
      The district court upheld the ALJ’s determination, concluding that substantial
evidence supported the denial of benefits because the ALJ permissibly discounted the


5“Medium work involves lifting no more than 50 pounds at a time with frequent lifting or carrying of
objects weighing up to 25 pounds.” 20 C.F.R. § 404.1567(c).
No. 19-3031                                                                          Page 6

three physicians’ opinions based on Jones’s testimony and treatment records, rather
than the ALJ’s own medical judgement.
                                             III
       On appeal Jones argues that substantial evidence, which is all that is required to
uphold the agency’s decision, see Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019), does
not support the ALJ’s conclusion that she could sustain work without restrictions on
reaching, lifting, carrying, pushing, or pulling up to 50 pounds. She maintains that the
ALJ “unilaterally” made a medical judgment (i.e., “played doctor”) in deciding that
Jones’s three-month stint as a short-order cook—which required greater exertion than
every physician opined she could perform and quickly resulted in a second rotator-cuff
tear—showed that she could perform at that level during the entire year in question.
Without any evidence from a qualified medical professional, Jones argues, the ALJ
lacked a sufficient basis on which to conclude that the more restrictive limitations
assessed by the three doctors whose opinions appear in the record did not manifest
until after the disability period, when Jones reinjured her shoulder.
        We agree with Jones that the ALJ failed to provide adequate reasons for
discounting these doctors’ assessments. An ALJ need not credit the opinions of the
agency’s own doctors, but rejecting the opinion of an agency’s doctor that supports a
disability finding is “unusual” and “can be expected to cause a reviewing court to take
notice and await a good explanation.” Beardsley v. Colvin, 758 F.3d 834, 839 (7th Cir.
2014); see also Garcia v. Colvin, 741 F.3d 758, 761 (7th Cir. 2013) (given their employment
relationship, the agency’s doctors are “unlikely … to exaggerate an applicant’s
disability”). Here, the ALJ discounted the doctors’ assessments as overly restrictive
because Jones—after her surgeries—had shown improvement and expressed few
complaints. But “ALJs must rely on expert opinions instead of determining the
significance of particular medical findings themselves,” Lambert v. Berryhill, 896 F.3d
768, 774 (7th Cir. 2018), and no medical source here opined that Jones’s post-surgical
progress for her recurrent shoulder problem was inconsistent with the consultants’
restrictions that she not lift more than 20 pounds, or their and Dr. Bales’s restriction on
the use of her right arm.
        It also was error for the ALJ to fault the agency’s physicians and Dr. Bales for
relying on evidence that post-dated Jones’s date last insured. Medical evidence from
after the alleged disability period is relevant to the extent it may reflect the claimant’s
impairments on a prior date. Pepper v. Colvin, 712 F.3d 351, 364 (7th Cir. 2013) (no error
for ALJ to rely on assessment post-dating claimant’s date last insured where findings
were consistent with previous eye examinations that chronicled long-term eye
No. 19-3031                                                                           Page 7

impairments); Allord v. Barnhart, 455 F.3d 818, 822 (7th Cir. 2006) (retrospective
diagnosis of PTSD supported finding of past impairment). Here, the agency’s
physicians were asked to assess Jones’s limitations during the year in question, and they
presumably found relevant the x-rays of her back (taken nine days after the date last
insured) and her history of recurrent shoulder injuries (one surgery just before the
alleged onset date and one just after the date last insured). Further, even if these
retrospective diagnoses were uncorroborated by contemporaneous medical records (not
necessarily the case here), Jones’s own statements provide competent “lay evidence
relating back to the claimed period of disability” to support an inference that her back
pain and first rotator-cuff tear inhibited her ability to work during the relevant period.
Allord, 455 F.3d at 822. If the ALJ questioned the accuracy of the retrospective medical
evidence here, she should not have jumped to her own medical conclusion but instead
should have consulted another medical expert to assess how Jones’s treatment post-
date-last-insured “related to other evidence in the record.” See McHenry v. Berryhill, 911
F.3d 866, 871 (7th Cir. 2018).
       The Commissioner counters that substantial evidence for the ALJ’s decision can
be found in Jones’s own testimony that she could lift 35 to 40 pounds and do her job
before she reinjured her shoulder—testimony that seems directly to refute the opinions
of the agency’s doctors. Quoting this court’s decision in Kapusta v. Sullivan, 900 F.2d 94,
96 (7th Cir. 1989), the Commissioner asserts that a claimant’s “own testimony [can]
provide[] substantial evidence to support [an] ALJ’s conclusion.” In Kapusta, however,
“none of the medical reports [were] inconsistent with the ALJ’s determination.” Here,
by contrast, all the medical reports contradict the ALJ’s findings. Jones’s testimony
might support a less restrictive RFC, but an ALJ must “provide a valid explanation for
preferring” one view over another. See Beardsley, 758 F.3d at 839–40 (ALJ erred in
crediting opinion of agency’s doctor over another’s based on what the ALJ alone
deemed were inconsistencies between the claimant’s statements and the latter doctor’s
assessed limitations).
                                             IV
       The Commissioner further proposes a harmlessness analysis: that even if the ALJ
had erred by discounting the opinions of the doctors, Jones still would have been found
to be not disabled because the VE testified that a person with the more restrictive RFC
could work as a furniture rental clerk and usher. We agree with Jones, however, that the
error cannot be deemed harmless. We cannot be sure that any error was harmless if the
evidence does not “conclusively” establish a material fact in a case (here, the availability
of work for Jones). See Rose v. Clark, 478 U.S. 570, 580 (1986); see also Shinseki v. Sanders,
No. 19-3031                                                                       Page 8

556 U.S. 396, 413–14 (2009) (given uncertainties about whether additional evidence
would show injury to be compensable, error in failing to notify claimant about need for
more information was not harmless). The ALJ here did not make a finding on the VE’s
contested testimony. Because it remains unresolved whether other work would be
available to a person facing more restrictive limitations than those found by the ALJ, we
VACATE the judgment and REMAND the case for further proceedings.